IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      No. 297 EAL 2015

                 Respondent
                                   Petition for Allowance of Appeal from the
                                   Order of the Superior Court
          v.


IVETTE RUEDAS,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,      No. 298 EAL 2015

                 Respondent
                                   Petition for Allowance of Appeal from the
                                   Order of the Superior Court
          v.


RASHEED DURHAM,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,      No. 299 EAL 2015

                 Respondent
                                   Petition for Allowance of Appeal from the
                                   Order of the Superior Court
          v.


JENNIFER BENIGUEZ,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,      No. 300 EAL 2015

                 Respondent
                                   Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


GEORGE MATEO,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 301 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


JOEL BROWN,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 302 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


DANIEL FALU,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 303 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


TAMMY MICHENSELDER,

                Petitioner



                             [297 - 347 EAL 2015] - 2
COMMONWEALTH OF PENNSYLVANIA,            No. 304 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


TWANIA HILL,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 305 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


DANNY T. GORHAM,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 306 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.


WILLIAM T. CHIRENO,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 307 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
          v.




                             [297 - 347 EAL 2015] - 3
BRENDA WATTS,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 308 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


ROBERT MOLL,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 309 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


MARK MARQUES,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 310 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


THOMASINA HOPKINS,

                Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 311 EAL 2015

                Respondent
                                         Petition for Allowance of Appeal from the

                             [297 - 347 EAL 2015] - 4
                                       Order of the Superior Court
         v.


LOUIS B MERRERO,

              Petitioner


COMMONWEALTH OF PENNSYLVANIA,          No. 312 EAL 2015

              Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
         v.


ANGEL GONZALEZ,

              Petitioner


COMMONWEALTH OF PENNSYLVANIA,          No. 313 EAL 2015

              Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
         v.


EDWARD HARRISON,

              Petitioner


COMMONWEALTH OF PENNSYLVANIA,          No. 314 EAL 2015

              Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
         v.


SHERRIA JOHNSON,

              Petitioner



                           [297 - 347 EAL 2015] - 5
COMMONWEALTH OF PENNSYLVANIA,             No. 315 EAL 2015

                 Respondent
                                          Petition for Allowance of Appeal from the
                                          Order of the Superior Court
          v.


SHERRITA HALL,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,             No. 316 EAL 2015

                 Respondent
                                          Petition for Allowance of Appeal from the
                                          Order of the Superior Court
          v.


ALEX CALIX,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,             No. 317 EAL 2015

                 Respondent
                                          Petition for Allowance of Appeal from the
                                          Order of the Superior Court
          v.


SOTO HECTOR,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,             No. 318 EAL 2015

                 Respondent
                                          Petition for Allowance of Appeal from the
                                          Order of the Superior Court
          v.




                              [297 - 347 EAL 2015] - 6
REGINALD HALL,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 319 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


NATHANIEL MOORE,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 320 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


JARELL CLARKE,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 321 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


JOSE L. MALAVE,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 322 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the

                               [297 - 347 EAL 2015] - 7
                                        Order of the Superior Court
          v.


JACKLINE CAMACHO,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,           No. 323 EAL 2015

               Respondent
                                        Petition for Allowance of Appeal from the
                                        Order of the Superior Court
          v.


SOL M. M. GONZALEZ,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,           No. 324 EAL 2015

               Respondent
                                        Petition for Allowance of Appeal from the
                                        Order of the Superior Court
          v.


KARLTON JOHNSON,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,           No. 325 EAL 2015

               Respondent
                                        Petition for Allowance of Appeal from the
                                        Order of the Superior Court
          v.


LOUIS RODRIGUES,

               Petitioner



                            [297 - 347 EAL 2015] - 8
COMMONWEALTH OF PENNSYLVANIA,              No. 326 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


NICOLE TAMM,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 327 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


AMILIA FARRELL,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 328 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


CHAMAR WITHROW,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 329 EAL 2015

                  Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.




                               [297 - 347 EAL 2015] - 9
MARITZA RODRIGUEZ,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 330 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


ANGELO LOPEZ,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 331 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


VERNON HAYES,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 332 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


RICKY BUCKNER,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 333 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the

                              [297 - 347 EAL 2015] - 10
                                           Order of the Superior Court
         v.


WILFREDO BAEZ,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 334 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


JONATHAN DEAN,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 335 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


TRAVIS JOHNSON,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 336 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
         v.


LEE STEWART,

                 Petitioner



                              [297 - 347 EAL 2015] - 11
COMMONWEALTH OF PENNSYLVANIA,            No. 337 EAL 2015

               Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


MERIAM VARGAS,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 338 EAL 2015

               Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


MYRA HAYNES,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 339 EAL 2015

               Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.


ANTHONY FERNANDEZ,

               Petitioner


COMMONWEALTH OF PENNSYLVANIA,            No. 340 EAL 2015

               Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
         v.




                            [297 - 347 EAL 2015] - 12
GEORGE SERRANO,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,               No. 341 EAL 2015

                  Respondent
                                            Petition for Allowance of Appeal from the
                                            Order of the Superior Court
          v.


WILLIAM APONTE,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,               No. 342 EAL 2015

                  Respondent
                                            Petition for Allowance of Appeal from the
                                            Order of the Superior Court
          v.


JORGE RIVERA,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,               No. 343 EAL 2015

                  Respondent
                                            Petition for Allowance of Appeal from the
                                            Order of the Superior Court
          v.


CARLOS ACOSTA,

                  Petitioner


COMMONWEALTH OF PENNSYLVANIA,               No. 344 EAL 2015

                  Respondent
                                            Petition for Allowance of Appeal from the

                               [297 - 347 EAL 2015] - 13
                                           Order of the Superior Court
          v.


ADA ANAYA,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 345 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


JUAN R. BROWN,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 346 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


NADIYAH FRANKS,

                 Petitioner


COMMONWEALTH OF PENNSYLVANIA,              No. 347 EAL 2015

                 Respondent
                                           Petition for Allowance of Appeal from the
                                           Order of the Superior Court
          v.


BRANDON DEVALLE,

                 Petitioner



                              [297 - 347 EAL 2015] - 14
                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.




                           [297 - 347 EAL 2015] - 15